                                          Case 5:19-cv-08389-BLF Document 61 Filed 07/22/20 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     JESSE SEALE, et al.,                              Case No. 19-cv-08389-BLF
                                   8                    Plaintiffs,                        ORDER VACATING MOTION
                                                                                           HEARING ON AUGUST 6, 2020
                                   9             v.
                                                                                           [Re: ECF 39]
                                  10     GOSMITH, INC., et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On May 8, 2020, Defendants filed a motion to dismiss Plaintiffs’ amended complaint.

                                  14   ECF 39. The Court finds that this matter is suitable for disposition without oral argument and

                                  15   VACATES the motion hearing set for August 6, 2020.
                                  16

                                  17
                                              IT IS SO ORDERED.
                                  18

                                  19   Dated: July 22, 2020

                                  20                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                  21                                                  United States District Judge

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
